Citation Nr: 0406265	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  98-12 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to an original evaluation in excess 10 percent 
for service-connected osteophytes of the cervical spine.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel
INTRODUCTION

The veteran served on active duty from May 1975 to October 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 RO decision which granted 
service connection for osteophytes of the cervical spine with 
a 0 percent (noncompensable) evaluation, effective October 
25, 1996.  In August 1999, the evaluation for his service-
connected cervical spine disorder was increased to 10 percent 
disabling, effective October 25, 1996.  

A hearing was held before the undersigned at the RO in July 
2003.  A transcript of the hearing has been associated with 
the claims file.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

While this appeal was pending, the applicable rating criteria 
for cervical spine disabilities were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003) (to be codified at 38 
C.F.R. § 4.71a).  Review of the record reveals that the 
veteran's claim has not been adjudicated under the revised 
rating criteria for rating spine disabilities effective 
September 26, 2003.  Recent Court decisions suggest that 
initial adjudication must be performed by the RO.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

At the June 2003 hearing, the veteran testified that he 
received relevant chiropractic treatment for his cervical 
spine disability.  Records of such treatment are not part of 
the claims folder.  The duty to assist includes obtaining 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain, and that whenever the 
Secretary, after making such reasonable efforts, is unable to 
obtain all of the relevant records sought, the Secretary 
shall notify the claimant that the Secretary is unable to 
obtain records with respect to the claim.  38 U.S.C.A. 
§ 5103A(b)(1), (2).  

Further, the last VA examination to determine the severity of 
the veteran's cervical spine disorder was conducted in 
September 1999.  The veteran has received treatment since 
that time.  A more contemporary examination of the spine is 
needed to properly assess the current severity of service-
connected spine disability. 

Accordingly, this case is remanded for the following action: 

1.  The RO should ensure that all 
notification and development action 
required by the VCAA has been completed.  

2.  The RO should ask the veteran to 
provide the full name, address and dates 
of treatment, including chiropractic 
treatment, for his cervical spine 
disability.  The RO should then obtain 
all records of treatment reported by the 
veteran.  

3.  Then the RO should schedule the 
veteran for an orthopedic examination in 
order to determine the current severity 
of service-connected cervical spine 
disability.  The examiner must review the 
claims folder, to include evidence 
received in connection with the above 
requests.  Any indicated testing should 
be conducted.  The examiner should:  

(A)  Undertake range of motion studies of 
the cervical spine, noting the range of 
forward flexion, extension, lateral 
flexion, and lateral rotation in degrees.  
If ankylosis is demonstrated (defined for 
VA purposes as the entire cervical spine 
fixed in flexion or extension), the 
examiner should note whether the 
ankylosis results in difficulty walking 
due to limited line of vision, restricted 
opening of the mouth and chewing, 
breathing limited to diaphragmatic 
respiration, gastrointestinal symptoms 
due to pressure of the costal margin on 
the abdomen, dyspnea or dysphagia, 
atlantoaxial or cervical subluxation or 
dislocation, or neurologic symptoms due 
to nerve root stretching.
 
(B)  Ascertain whether the cervical spine 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability, and, if feasible, express 
this in terms of the degree of additional 
range of motion loss.

4.  The RO should then evaluate the claim 
under both the old and new VA regulations 
for rating spine disabilities.  If all 
the desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


